COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
                                                                No. 08-16-00048-CV
                                                §
                                                                    Appeal from
                                                §
 IN THE INTEREST OF A.B., A CHILD.                              112th District Court
                                                §
                                                               of Pecos County, Texas
                                                §
                                                                   (TC # 11,741)
                                                §

                                 MEMORANDUM OPINION

       Appellant, M.H.Q., is appealing a judgment terminating her parental rights to A.B. A

jury found by clear and convincing evidence that M.H.Q.: (1) knowingly placed or knowingly

allowed the child to remain in conditions or surroundings which endanger the physical or

emotional well-being of the child, TEX.FAM.CODE § 161.001(b)(1)(D); (2)(West Supp. 2015)

engaged in conduct or knowingly placed the child with persons who engaged in conduct which

endangers the physical or emotional well-being of the child, TEX.FAM.CODE § 161.001(b)(1)(E);

and (3) had her parent-child relationship terminated with respect to another child based on a

finding that M.H.Q.’s conduct was in violation of § 161.00l(b)(l)(D) or (E) of the Texas Family

Code, or substantially equivalent provisions of the law of another state, TEX.FAM.CODE §

161.001(b)(l)(M). Further, the trial court found that termination of M.H.Q.’s parental rights is in

the child’s best interest. TEX.FAM.CODE ANN. § 161.001(2). We affirm.
       M.H.Q. is represented on appeal by court-appointed counsel who has filed a brief in

accordance with the requirements of Anders v. California, 386 U.S. 738, 741-44, 87 S. Ct. 1396,

1398-1400, 18 L. Ed. 2d 493 (1967).         Court-appointed counsel has concluded that, after a

thorough review of the record, M.H.Q.’s appeal is frivolous and without merit. In Anders, the

Supreme Court recognized that counsel, though appointed to represent the appellant in an appeal

from a criminal conviction, had no duty to pursue a frivolous matter on appeal. Anders, 386 U.S.

at 744, 87 S.Ct. at 1400. Thus, counsel was permitted to withdraw after informing the court of

his conclusion and the effort made in arriving at that conclusion. Id. We have held that the

procedures set forth in Anders apply to an appeal from a case involving the termination of

parental rights when court-appointed counsel has determined that the appeal is frivolous. See In

re J.B., 296 S.W.3d 618, 619 (Tex.App.--El Paso 2009, no pet.); In re K.R.C., 346 S.W.3d 618,

619 (Tex.App.--El Paso 2009, no pet.); see also In re C.A.B., No. 08-08-00346-CV, 2009 WL
3152869, * 1 (Tex.App.--El Paso Sept. 30, 2009, no pet.)(mem. op.).

       Counsel’s brief meets the requirements of Anders by advancing contentions that might

arguably support the appeal. See Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969);

Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Currie v. State, 516 S.W.2d 684

(Tex.Crim.App. 1974). Counsel has notified the Court in writing that he has delivered a copy of

counsel’s brief and the motion to withdraw to M.H.Q., and he has advised M.H.Q. of her right to

review the record, file a pro se brief, and to seek discretionary review. Kelly v. State, 436
S.W.3d 313, 318-20 (Tex.Crim.App. 2014)(setting forth duties of counsel). M.H.Q. did not file

a motion for access to the appellate record or otherwise notify the Court that she wished to

review the record. Further, a pro se brief has not been filed.




                                                -2-
       Upon receiving an Anders brief, we are required to conduct a full examination of all of

the proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80, 109 S. Ct. 346, 350, 102 L. Ed. 2d 300 (1988). We have thoroughly reviewed the entire

record, including the Anders brief, and we have found nothing that would arguably support an

appeal. We agree with counsel’s professional assessment that the appeal is frivolous and without

merit. Because there is nothing in the record that might arguably support the appeal, a further

discussion of the arguable grounds advanced in the brief filed by court-appointed counsel would

add nothing to the jurisprudence of the state. The final order terminating M.H.Q.’s parental

rights to A.B. is affirmed.


August 24, 2016
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                             -3-